                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MCKEON PRODUCTS, INC.,

            Plaintiff,                            Case No. 95-cv-76322

v.                                                Paul D. Borman
                                                  United States District Judge
HOWARD S. LEIGHT AND
ASSOCIATES, INC., et al.                          Elizabeth A. Stafford
                                                  United States Magistrate Judge
          Defendants.
__________________________/

         ORDER (1) VACATING MAGISTRATE JUDGE STAFFORD’S
  NOVEMBER 13, 2018 REPORT AND RECOMMENDATION (ECF NO. 58),
    (2) DENYING AS MOOT DEFENDANT’S OBJECTIONS (ECF NO. 62),
(3) DENYING AS MOOT MOTION FOR LEAVE TO FILE DECLARATION OF
        KARRIE LARKIN IN SUPPORT OF OBJECTIONS (ECF NO. 61),
   and (4) RECOMMITTING THE MATTER TO THE MAGISTRATE JUDGE
 FOR CLARIFICATION AND REVISED REPORT AND RECOMMENDATION

      On November 13, 2018, Magistrate Judge Elizabeth A. Stafford issued a Report

and Recommendation to Grant Plaintiff’s Motion to Reopen Case and Enforce the

Court’s Final Judgment and Permanent Consent Order. (ECF No. 58.) Defendant

Howard S. Leight and Associates, Inc. (“Honeywell”) filed Objections to the

Magistrate Judge’s Report and Recommendation that are presently before this Court.

(ECF No. 62, Honeywell’s Objections to November 13, 2018 Report and

Recommendation.) Honeywell argues in part that the Magistrate Judge, although


                                        1
finding the Consent Order not ambiguous, impermissibly considered extrinsic

evidence and failed to conduct an evidentiary hearing. Plaintiff McKeon Products,

Inc. (“McKeon”) filed a Response to the Objections (ECF No. 65), and Honeywell

filed a Reply (ECF No. 66.) Honeywell also filed a Motion for Leave to File

Declaration of Korrie Larkin as Additional Evidence in Support of Honeywell’s

Objections to Report and Recommendation (ECF No. 61), which the Court DENIES

AS MOOT in light of the Court’s resolution of Honeywell’s Objections.

      Having carefully reviewed the Report and Recommendation, the transcript of

the November 2, 2018 hearing on the motion, the briefing on the Objections, as well

as the underlying briefing on the motion to enforce Consent Order, the Court will

recommit the matter to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1). The

Magistrate Judge expressly stated in her Report and Recommendation that the terms

of the Consent Order were unambiguous and therefore she determined there was no

need to consider extrinsic evidence or to hold an evidentiary hearing. Throughout the

course of her analysis, however, the Magistrate Judge referenced many items of

extrinsic evidence and it is difficult to discern from her analysis whether her

consideration of such evidence was a factor in her resolution of the motion.

Accordingly, the Court RECOMMITS this matter to the Magistrate Judge for further

proceedings and issuance of a revised Report and Recommendation, taking into


                                         2
consideration the following interpretive guidelines.

      “When a party to a consent decree is injured by the violation of the consent

decree, the injured party must ask the court for an equitable remedy. In enforcing a

consent decree [a] federal court has broad equitable remedial powers and [t]he court's

choice of remedies is reviewed for an abuse of discretion.” Shy v. Navistar Intern.

Corp., 701 F.3d 523, 532-33 (6th Cir. 2012) (internal quotation marks and citations

omitted). A court issuing a consent decree is required to “‘1) retain jurisdiction over

the decree during the term of its existence; 2) protect the integrity of the decree with

its contempt powers; and 3) modify the decree should ‘changed circumstances’

subvert its intended purpose.’” Waste Mgt. of Ohio, Inc. v. City of Dayton, 132 F.3d

1142, 1145-46 (6th Cir. 1997) (quoting Williams v. Vukovich, 720 F.2d 909, 920 (6th

Cir. 1983)).

      When interpreting a consent decree as written, the Court must focus solely on

the language of the consent decree itself. In Shy the Sixth Circuit explained:

      The Supreme Court has noted that “consent decrees bear some of the
      earmarks of judgments entered after litigation” and that “[a]t the same
      time, because their terms are arrived at through mutual agreement of the
      parties, consent decrees also closely resemble contracts.” Local No. 93,
      Int'l Ass'n of Firefighters v. City of Cleveland, 478 U.S. 501, 519, 106
      S.Ct. 3063, 92 L.Ed.2d 405 (1986). It is this resemblance to contracts
      that requires that the scope of a consent decree “be discerned within its
      four corners, and not by reference to what might satisfy the purposes of
      one of the parties to” the consent decree. United States v. Armour & Co.,
      402 U.S. 673, 682, 91 S.Ct. 1752, 29 L.Ed.2d 256 (1971). Therefore,

                                           3
      while Navistar's argument that the parties' original intent was to
      permanently reduce Navistar's retiree healthcare costs might be relevant
      in a motion to modify the consent decree, the interpretation of the
      consent decree as written should focus only within the four corners of the
      consent decree.

701 F.3d at 530. See also U.S. Filter/JWI, Inc. v. J-Parts, LLC, No. 16-cv-14, 2017

WL 3574785, at *2 (W.D. Mich. Aug. 18, 2017) (observing that “the scope of a

consent decree must be discerned within its four corners, and not by reference to what

might satisfy the purposes of one of the parties to it”) (quoting Armour, 402 U.S. at

681 and citing Shy, 701 F.3d at 530) (emphasis in original); Bauman v. City of

Cleveland, No. 04-cv-1757, 2015 WL 893285, at *3 (N.D. Ohio March 3, 2015)

(observing that “interpreting a consent decree as written requires that the Court focus

on its four corners and not the purposes of one of the parties in coming to an

agreement that is represented in a Consent Decree,” and declining to consider

evidence regarding the parties’ “original purposes”) (citing Armour, 402 U.S. at 682

and Shy, 701 F.3d at 530). Only “[i]f the language of the decree is ambiguous [may]

the court’s interpretation [] depart from the four corners.” Dotson v. HUD, 731 F.2d

313, 318 (6th Cir. 1984). Consulting a dictionary when endeavoring to determine the

“plain and ordinary meaning” of words used in a contract is not considered an

impermissible resort to extrinsic evidence. “To determine a provision’s plain and

ordinary meaning, courts may resort to a dictionary such as Webster’s[.]” SEE, Inc.


                                          4
v. See Concept SAS, No. 16-cv-13261, 2017 WL 768616, at *4 (E.D. Mich. Feb. 28,

2017) (internal quotation marks and citation omitted); Travelers Cas. And Sur. Co.

of America v. U.S., 75 Fed. Cl. 696, 708-09 (Fed. Cl. 2007) (observing that “use of

dictionaries as interpretive aids (e.g., “lexicography”) is not considered “extrinsic”

aids the use of which violates the plain meaning doctrine.”).

      In response to Honeywell’s Objections, McKeon cites Dotson, supra, and

Brown v. Neeb, 644 F.2d 551, 561-62 (6th Cir. 1981), for the proposition that a court

interpreting a consent decree may consider “the circumstances surrounding the

formation” of the decree, suggesting that the Court is free to examine evidence outside

the four corners of a consent decree to determine the parties’ “purpose” in entering

into the decree. (Resp. to Objs. 8, PgID 561.) However, in Dotson, the court

expressly found that the “four corners of the [] decree did not provide explicit

guidance on the intent of the parties.” 731 F.2d at 318. Only after finding ambiguity

did the court “go beyond the language of the [] decree to ascertain the parties’ intent.”

Id. Regarding Neeb, the language which McKeon quotes is excerpted from that

section of the court’s analysis discussing modification of a consent decree, which “of

course would require a complete hearing and findings of fact.” Neeb, 644 F.2d at 560.

While modification of a consent decree is certainly a tool that the Court possesses,

here the Magistrate Judge did not purport to modify the Consent Order, and expressly


                                           5
stated that she found the Consent Order to be unambiguous. Thus, if in fact she found

the Consent Order to be unambiguous, she necessarily would have been required to

confine her analysis to the four corners of that document. See Shy and Armour, supra.



      It is unclear to this Court, having considered the Report and Recommendation

and related materials, whether the Magistrate Judge did confine her analysis to the

four corners of the Consent Order. Thus, the Court finds it necessary to recommit the

matter to the Magistrate Judge to allow her to clarify whether in fact she found the

Consent Order to be unambiguous and thus capable of interpretation squarely with

reference to the language of the Consent Order or whether her interpretation in fact

required her to “depart from the four corners” of the Consent Order and, if so, whether

she must conduct an evidentiary hearing.

      The Magistrate Judge is requested to: (1) clarify whether her recommendation

is based only on an “interpretation of the [Consent Order] as written [] focus[ing] only

within the four corners of the [Consent Order],” in which case the Magistrate Judge

must prepare an amended Report and Recommendation providing an analysis that

clearly demonstrates that she has not relied on extrinsic evidence; or (2) if on

reconsidering the matter her interpretation in fact required her to depart from the four

corners of the Consent Order, she must determine whether an evidentiary hearing is


                                           6
required and must prepare an amended Report and Recommendation providing an

analysis that clearly identifies the extrinsic evidence on which she relies in reaching

her conclusions.

      Accordingly, the Report and Recommendation is VACATED, Defendant’s

Objections are DENIED AS MOOT, Defendant’s Motion for Leave to File

Declaration of Korrie Larkin is DENIED AS MOOT, and the matter recommitted to

the Magistrate Judge for further proceedings consistent with this Order.

IT IS SO ORDERED.



                                        s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: May 22, 2019




                                          7
